UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NUMBER:
3:10bk00647:PMG

IN RE: FEROZE ALI

SHABANA ALI
JUDGE

DEBTOR. CHAPTER il

 

DEBTOR'S POST-CONFIRMATION
QUARTERLY OPERATING REPORT
FOR THE PERIOD
FROM 4/1/2018 TO 6/30/2018

Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance
with the Guidelines established by the United States Trustee and FRBP 2015.

ZK

 

Dated: 7/20/2018 TAYLOR J. KING
. Attorney for Debtor
Debtor's Address Attorney's Address
and Phone Number: and Phone Number:
444 MONET AVENUE
PONTE VEDRA, FI 3028: 5452 ARLINGTON EXPRESSWAY

JACKSONVILLE, FLORIDA
Tel. (904)725-0822

Tel. (904)662-7083 Fax. (904)725-0855
 

 

QUESTIONNAIRE

 

 

 

 

 

YES* NO
1. Have any assets been sold or transferred outside the normal course of business, or outside
the Plan of Reorganization during this reporting period? x
2. Are any post-confirmation sales or payroll taxes past due? x
3. Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent? x
4. 1s the Debtor current on all post-confirmation plan payments? x

 

 

 

 

 

*If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

 

INSURANCE INFORMATION

 

YES NO*

 

1. Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
compensation, and other necessary insurance coverages in effect?

x

 

2. Are all premium payments current?

 

X

 

 

 

 

*If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

 

CONFIRMATION OF INSURANCE

 

 

 

Additional Coverage \ Auto 6/20/2018

Payment Amount Delinquency
TYPE of POLICY and CARRIER Period of Coverage and Frequency Amount
Auto Insurance \ Geico \ Auto Payment 5/21/2018 5/20/18-1 1/20/18 ~ $852.32
§/20/18-1 1/20/18 $570.06

 

 

 

 

 

 

 

 

 

Estimated Date of Filing the Application for Final Decree:

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

 

I declare under penalty of perjury that this statement and the accompanying
documents and reports are true and correct to the best of my knowledge and
belief.

This 20 day of July 2018.

 

Debtor's Signature

 

CO

 

 
CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

 

Case Name: FEROZE ALI & SHABANA ALI

 

Case Number: 3:10-bk-00647-PMG

 

 

Date of Plan Confirmation: 12/15/2011

 

All items must be answered. Any which do not apply should be answered “none” or “N/A”.

Post Confirmation

1. CASH (Beginning of Period) . $3,631.01

wv

INCOME or RECEIPTS during the Period . $21

3. DISBURSEMENTS
a. Operating Expenses (Fees/Taxes):
@ ‘U.S. Trustee Quarterly Fees
GD)“ Federal Taxes
(iii) State Taxes
(iv) Other Taxes

b. Al Other Operating Expenses:
APR. 2018 EXPENSE $5,028.30
MAY. 2018 EXPENSE 082.50
JUN. 2018 EXPENSE $5,812.40
c. Plan Payments:
() Administrative Claims
Gi) Class One
Git} Class Two
(iv) Class Three
(vy) — Class Four
(Attach additional pages as needed)

Total Disbursements (Operating & Plan) $1 20 $1

 

1. CASH (End of Period) $6,973.801$ $6,973.80
CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

Prepare Reconcilation for each Month of the Quarter

Bank Account Information

Account Account Account Account
#1 APR 2018 #2 #3 #4

ame of Bank: REGIONS BANK

¢ Number: 118253415
of Account

of Account

per tement $3,631.01
$5,055.83

. : $1,218.55
. Other $4,459.75
. $3,008.54

 

Note: Attach copy of each bank statement and bank reconciliation.

t Account Information

Date of Type of Purchase Current
Bank / Account Name / Number Purchase Instrument Price Value

 

Note: Attach copy of each investment account statement.
CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

Prepare Reconcilation for each Month of the Quarter

Account Information

Account Account Account Account
#2 MAY 2018 #2 #3 #4
ame of Bank: IONS BANK
Number: 118253415
of Account
of Account

per $3,008.54
$11,244.30

. : $102.00
. Other i 080.50
$8,070.34

 

Note: Attach copy of each bank statement and bank reconciliation.

Investment Account Information

Date of Type of Purchase Current
Bank / Account Name / Number Purchase Instrument Price Value

 

Note: Attach copy of each investment account statement.
CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

Prepare Reconcilation for each Month of the Quarter

Account Information

Account Account Account
#3 JUN 2018 #2 #3
of Bank: REGIONS BANK
Number: 118253415
of Account
of Account

per tatement $8,070.34

not $5,265.86

. : $1,748.09
. Other Reconciling Items $4,614.31
ust $6,973.80

 

Note: Attach copy of each bank statement and bank reconciliation.

 

Investment Account Information
Date of Type of Purchase Current
Bank / Account Name / Number Purchase Instrument Price Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

REGIONS BANK
Number 118253415
of Account
Account

Check Date of
Number | Transaction Amount

See Attached Statements 1-16

TOTAL

 

{f any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
 

Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALT

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

 

ACCOUNT #
Cycle 04
Enclosures 0
Page 1 of 4

 

 

LIFEGREEN CHECKING
March 13, 2018 through April 10, 2018

 

 

 

ee

 

oe

 

 

Be

Beginning Balance $3,304.46 Minimum Balance
Deposits & Credits $4,518.26 + Average Balance
Withdrawals $4,822.29 —

Fees $0.00 —

Automatic Transfers $0.00 +

Checks $150.00 -

Ending Balance $2,850.43

 

 

 

 

 

  
 

Sees ee ne Ones
ies BSceeasan

03/20 Card Credit Enterprise Rent 3405 ST Augustine FL.32092 5867
03/23 Bank of America, Bank of Am Shabana Ali

03/23 Amazon Com Dede Direct Dep Ali,Feroze J

03/28 Deposit - Thank You

04/04 Deposit - Thank You

04/06 Bank of America, Bank of Am Shabana Ali

04/06 Amazon Com Dede Direct Dep Ali,Feroze J

Total Deposits & Credits

 

 

03/13 Card Purchase LA Biotique Ave 7230 Jacksonville FL 32256 5462
03/13 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/13 Suntrust Ln 215 [vr Pymt Shabana Ali 00002156933315

03/14 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/14 Recurring Card Transaction AT&T *payment 4814 800-288-2020 TX 75202 5867
03/15 Card Purchase Starbucks Store 5814 Jacksonville FL.32256 5867
03/15 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/15 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/15 Pin Purchase Ck 2721287 5541 Jacksonville FL 5867

03/15 Pin Purchase Publix Super M 5411 Saint Johns FL 5867

03/16 Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
03/16 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/16 Card Purchase Market Work 206 5814 Renton WA 98057 5867
03/16 Pin Purchase Ck 2721255 5542 Saint Augustifi 5867

03/16 Pin Purchase ST Augustine S 7531 ST Augustine FL 5867
03/16 Pin Purchase Gate 1202 5542 Ponte Vedra FL 5867

03/16 Pin Purchase Patel Brothers 5411 Jacksonville FL 5462

03/16 Pin Purchase Publix Super M 5411 Ponte Vedra FL 5867
03/19 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5867
03/19 Card Purchase Boxed.Com 5411 646-669-8979 Ny 100386 5867

Card Purchase Starbucks Store 5814 Jacksonville FL.32256 5462

12.00
5.34
302.75
4.05
69.46
2.41
2.68
9.08
35.50
41.99
6.41
0.75
4.05
13.94
100.04
40.61
55.75
83.00
1.56
202.54
2.41

 
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALT

444 MONET AVE

PONTE VEDRA FL 32081-5018

ACCOUNT #

Cycle
Enclosures
Page

 

 

 

Card Purchase Chick-Fil-A #0 5814 Jacksonville FL32256 5867
Card Purchase Coldstone #1819 5814 Jacksonville FL.32256 5462
Card Purchase Bawarchi Biryan 5812 Jacksonville FL 32256 5462
Pin Purchase Gate 1202 §542 Ponte Vedra FL 5462

Card Purchase IN “jc S Daily 5462 Jensen Beach FL 34957 5462
Card Purchase Udemy Online CO 8299 Httpswww.Udem CA 94107 5867
Card Purchase BiscottiS 5812 Jacksonville FL32205 5462

Card Purchase Sweet Pete S Pu 5441 Jacksonville FL32206 5462
Card Purchase Vistapr*vistapr 2741 866-89386743 MA02451 5867
Card Purchase Pei Wei Asian D 5812 Jacksonville FL 32258 5867
Pin Purchase Gvs/Pharmacy # 5912 Jacksonville FL 5462

Pin Purchase Kitchen Collec 5399 Saint Augustifl 5462

Planet Fit Club Fees Feroze Ali

Synchrony Bank Cc Pymt Feroze J Ali 601921006309227

Card Purchase Sweet Pete $ Pu 5441 Jacksonville FL32206 5462
Card Purchase Div*directv Ser 4899 800-347-3288 CA90245 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Primerica_sh_svs ACH Deposi Ali Sa

Primerica Life Ins. Prem Ali,Shabana

Pin Purchase Target T- 9041 5411 Jacksonville FL 5462

Card Purchase Zaxby S #15501 5814 Jacksonville FL32218 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Ann Huynh Nguye 8042 Jacksonville FL 92256 5462
Card Purchase Kole Imports 5969 310-8340004 CA90745 5867
Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Quest Diagnostic Lab Tests Feroze J *ali 8468123

Quest Diagnostic Lab Tests Feroze J *ali 8468183

Pin Purchase Gate 1202 5542 Ponte Vedra FL 5867

Pin Purchase Target T- 9041 8043 Jacksonville FL 5867

Pin Purchase Trader Joe S # 5411 Jacksonville FL S462

Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
Card Purchase Market Work 206 5814 Renton WA $8057 5867
Card Purchase Ann Huynh Nguye 8042 Jacksonville FL 32256 5867
Pin Purchase Wal-Mart Super 5411 Jacksonville FL 5867

Pin Purchase The UPS Store 7399 Ponte Vedra FL 5867

Card Purchase Chick-Fil-A #0 5814 Jacksonville FL32256 5462
Card Purchase Subway 0 5814 Jacksonville FL.32250 5867
Card Purchase Amazon Mkiplace 5942 Amzn.Com/Bill WA 98109 5867
Card Purchase Chipotle 2644 5812 Jacksonville FL32258 5867
Card Purchase Pollo Tropical 5814 Jacksonville FL32258 5867
Card Purchase Camicakes Cupca 5462 Jacksonville FL.32246 5867
Card Purchase H&m0521 5651 Daytona Beach FL32117 5462
Card Purchase Sunoco 09833179 5542 Daytona Beach FL32114 5462
Capital One Online Pmt 8694053953Alif 808339919022730

Card Purchase The Kitchen Col 5719 Daytona Beach FL 32117 5462
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Tmobile Postpai 4814 800-937-8997 WA98006 5867
EB to Checking # 0251043947 Ref# 000000 8642999

Card Purchase Market Work 206 5814 Renton WA 98057 5867

 
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

ACCOUNT #

Cycle
Enclosures
Page

 

 

Pin Purchase The UPS Store 7399 Jacksonville FL 5867

Pin Purchase Winn-Dixie # 5411 Jacksonville FL 5867

Pin Purchase Ta Jacksonvill 5542 Jacksonville FL 5867

Pin Purchase Bjs Wholesale 5300 Jacksonville FL 5462

Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Hardee $ 150560 5814 Jacksonville FL 32218 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Wendy S$ #159 5814 Ponte Vedra FL 32081 5867
Card Purchase Amazon Video On 5818 Amzn.Com/bill WA 98109 5462
Card Purchase Bojangles 1005 5814 Jacksonville FL32216 5867
Primerica_sh_svs ACH Deposi Ali Fe

Pin Purchase Circle K# 212 5542 Jacksonville FL 5462

Card Purchase Zaxby S #15501 5814 Jacksonville FL 32218 5867
Card Purchase Chipotle 1992 5814 Jacksonville FL32218 5867
AMEX Epayment ACH Pmt Shabana Ali W8240

Paypal Credit Cons Drs Shabana All G0463638148

Pin Purchase Wm Superc Wal- 5411 Jacksonville FL 5867

Pin Purchase Shell Service 5542 Jacksonville FL 5867

Pin Purchase The UPS Store 7399 Ponte Vedra FL 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Zaxby S #15501 5814 Jacksonville FL32218 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Fp! Direct Debit Elec Pymt Feroze Ali 8531500232 Webi

Pin Purchase Gate 1199 5542 Jacksonville FL 5462

Pin Purchase Target T- 9041 5411 Jacksonville FL 5462

Card Purchase Bento Cafe Sout 5812 Jacksonville FL32246 5462
Card Purchase Camicakes Cupca 5462 Jacksonville FL 32246 5462
Card Purchase Teriyaki 1 Ha H 5812 Saint Augusti FL 32095 5867
Pin Purchase Nuri Fashions 5691 Orlando = FL 5462

Card Purchase The Bakery Plac 5462 Orlando FL32835 5462
Card Purchase Singhs Roti Res 5812 Orlando FL32811 5462
Card Purchase The Bakery Plac 5462 Orlando FL32835 5462
Gard Purchase Caribbean Super 5411 Orlando FL32808 5462
Pin Purchase Caribbean Supe 5411 Orlando = FL 5867

Pin Purchase Cvs/Pharm 0369 5912 Orlando = FL 5867

Card Purchase Nyx Florida Mal 5977 Orlando FL32809 5462
Pin Purchase Sirens #6212 8 5699 Orlando = FL 5462

Pin Purchase Garage 360 800 5631 Orlando FL 5462

Pin Purchase 0793 Forever 2 5621 Orlando FL 5462

Card Purchase Red Lobster 083 5812 Orlando FL32809 5462
Pin Purchase Orange Blossom 5542 Orlando = FL 5867
Jcpenney Cc Jcptelpay 60088914 1560067161N

Pin Purchase USPS PO 117665 9402 Ponte Vedra Bfi 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
ATM Withdrawal Regions CO RD 210 Bra Jacksonville FL.F2970 5867

Total Withdrawals

 

$4,822.29
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

 

 

 

 

 

 

 

 

 

 

           

ACCOUNT #
Cycle 04
Enclosures 0
Page 4 of 4
Total For This Total Calendar
Statement Period Year-to-Date
Total Overdraft Fees (may include waived fees) 0.00 0.00
Total Retumed item Fees (may include waived fees) 0.00 0.00
cee ee es oS ee ee ae eos ee Sone ee oe SS SS ee a ee ee oes eee se
Date Check No. Amount Date Check No. Amount
03/13 2689 50.00 04/06 6248 * 100.00
Total Checks $150.00

* Break In Check Number Sequence.

 

 

     
 

2 a ees
Se sat eee Boe mek
RIS SIS oe Sea

eee rene pee

 

 

 

See Serene Soe ons

Date Balance Date Balance Date Balance

03/13 2,934.37 03/22 973.76 04/02 1,721.00
03/14 2,860.86 03/23 2,503.19 04/03 1,697.70
03/15 2,769.20 03/26 2,229.72 04/04 2,203.55
o3/ié 2,464.65 03/27 1,653.50 04/05 2,202.55
03/19 1,844.83 03/28 1,822.51 04/06 3,556.96
03/20 1,596.46 03/29 1,813.97 04/a9 2,957.16
03/21 1,573.65 03/30 1,803.38 04/10 2,850.43

 

 

AS OF APRIL 27, 2018, THERE IS A
CHANGE TO THE ORDER IN WHICH
WE POST DEBIT TRANSACTIONS TO
YOUR ACCOUNT. PLEASE VISIT
REGIONS.COM/POSTINGORDER
OR YOUR BRANCH FOR DETAILS.

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791}

 

 

For new purchase or refinance mortgage information, contact your
Mortgage Loan Originator, lan Macdonald, NMLS 546443 __, at (904)824-2138 or online at
www.regionsmorigage.com/ianmacdonald.

For payment and other information about your existing mortgage loan, contact Mortgage
Servicing at 1-800-986-2462 and for Home Equity loans call 1- 800-231-7493.

Thank You For Banking With Regions!
ema mean 2017 Regions Bank Member FDIC. All loans subject to credit approval.
 

Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

 

ACCOUNT #
Cycle 04
Enclosures 0
Page 1 of 4

 

 

LIFEGREEN CHECKING
April 11, 2018 through May 10, 2018

 

 

 

LL a
ee ee ee g oe
Beginning Balance $2,850.43 Minimum Balance $661
Deposits & Credits $12,397.05 + Average Balance $3,597
Withdrawals $5,652.98 —-

Fees $0.00 —

Automatic Transfers $0.00 +

Checks $1,218.55 -

Ending Balance $8,375.95

  

          

 

 

 

 

 

 

 

04/11 Watson Realty 041018 Jax Feroze Ali 1,065.00
04/20 Bank of America, Bank of Am Shabana Ali 769.88
04/20 Amazon Com Dedc Direct Dep Ali,Feroze J 800.00
05/02 Cashback Rewards Cashback Rewar 0.82
05/04 Amazon Com Dede Direct Dep Ali,Feroze J 711.09
05/04 Bank of America, Bank of Am Shabana Ali 748.26
05/04 IRS Treas 310 Tax Ref Ali, Feroze J 7,012.00
05/08 Deposit - Thank You 120.00
05/09 Watson Realty 050818 Jax Feroze Ali 1,170.00

Total Deposits & Credits $12,397.05

 

SRR a Sea eater

Sone SEE ENA IRS SK AIO EY AREER GS
SEE ae SRS me Nae ee

  
 
  

oh

Id SR USER Ene
oes es

 
  

 

eS RRS ERS REISS REISS eh
Ses oe we *

   

ae
ae

eats

04/11 Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867 7.91
04/11 Card Purchase Market Work 206 5814 Renton WA 98057 5867 2.82
04/11 Recurring Card Transaction AT&T *payment 4814 800-288-2020 TX 75202 5867 69.46
04/11 Suntrust Ln 215 ivr Pymt Shabana Ali 00002156933315 302.75
04/11 Pin Purchase Gate 1202 §542 Ponte Vedra FL 5867 46.01
04/11 Pin Purchase Wal-Mart #4444 5411 Jacksonville FL 5462 68.68
04/12 Card Purchase Boxed.Com 5411 646-669-8979 Ny 10036 5867 101.33
o4/t2 Card Purchase Market Wark 206 5814 Renton WA 98057 5867 8.43
04/12 Card Purchase ST-Johns-Cnty-U 4900 904-209-2700 FL 32084 5867 120.41
04/12 Card Purchase Sjc - Utilities 4900 904-209-2700 FL32084 5867 100.00
04/12 Pin Purchase Wm Superc Wal- 5411 Jacksonville FL 5867 21.22
04/13 Card Purchase Market Work 206 5814 Renton WA 98057 5867 1.06
04/13 Card Purchase Microsoft *st 4816 800-642-7676 WA98052 5867 99.99
04/13 Pin Purchase Target T- 9041 5411 Jacksonville FL 5462 10.16
04/16 Card Purchase Www.Cvs.Com 5912 888-607-4287 IN 46219 5867 113.45
04/16 Card Purchase Chick-Fil-A #0 5814 Jacksonville FL32256 5462 8.39
04/16 Card Purchase Bed Bath & Beyo 5719 615-111-1111 NJ07512 5867 114.71
04/16 Card Purchase Sq *kruylim Pro 5411 Jacksonville FL 32246 5462 11.56

04/16 Card Purchase Sq *phala Leng 5499 Jacksonville FL32246 5462 12.51
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

ACCOUNT #

Cycle
Enclosures

Page

 

 

Card Purchase Sq *kruylim Pro 5411 Jacksonville FL32246 5462
Pin Purchase Apna Bazar 107 5411 Jacksonville FL 5462

Pin Purchase Rowe Sigall 5411 Jacksonville FL 5462

Card Purchase Bawarchi Biryan 5812 Jacksonville FL32256 5462
Card Purchase As Seen On TV P 5331 Jacksonville FL32256 5867
Pin Purchase Publix Super M 5411 Jacksonville FL 5867

Pin Purchase Circle K# 212 5542 Jacksonville FL 5462

Card Purchase B2P"florida Kid 6300 904-421-7220 FL32301 5867
Card Purchase Dtv*directv Ser 4899 800-347-3288 CAS90245 5867
Planet Fit Club Fees Feroze Ali

Pin Purchase Gate 1202 5542 Ponte Vedra FL 5867

Card Purchase Zaxby § #15501 5814 Jacksonville FL32218 5867
Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
Card Purchase Citibank, N.A./ 6012 904-6627083 SD57104 5867
Card Purchase Pollo Tropical 5814 Jacksonville FL92218 5867
Primerica_sh_svs ACH Deposi Ali Sa

Primerica Life Ins. Prem Ali, Shabana

Dell Preferred Online Pmt Feroze Ali

Card Purchase Chick-Fil-A #0 5814 Jacksonville FL32256 5462
Card Purchase Starbucks Store 5814 Jacksonville FL32256 5867
Card Purchase Amazon.Com Amzn 5942 Amzn.Com/Bill WA 98109 5867
Card Purchase Olive Garden 00 5812 Jacksonville FL32256 5462
Pin Purchase Gate 1202 §542 Ponte Vedra FL 5462

Card Purchase Tg Jacksonville 5812 Jacksonville FL 32246 5462
Pin Purchase Ta Jacksonvill 5542 Jacksonville FL 5867

Wells Fargo Card Ccpymt Ali Feroze 90753347261744

Card Purchase Amazon Mkiplace 5942 Amzn.Com/Bill WA 98109 5867
Belk Creditcard Biktelpay 60458315 1571572425N

Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867
Capital One Mobile Pmt 8694053953Alif 811439809020528

Pin Purchase USPS PO 117665 9402 Ponte Vedra Bf 5867
Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462
Card Purchase Zaxby S #15501 5814 Jacksonville FL32218 5867
Card Purchase Shoes.Com 5661 888-200-8414 MA0Q2109 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Market Work 206 5814 Renton WA 98057 5867
Card Purchase Shoes.Com 5661 888-200-8414 MAO02109 5867
Pin Purchase Circle K# 212 5542 Jacksonville FL 5462

Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462
Card Purchase Chick-Fil-A #0 5814 Jacksonville FL32256 5867
Recurring Card Transaction Amazonprime Mem 5968 amzn.com/prme WA98109 5867
Card Purchase Teriyaki 1 Ha H 5812 Saint Augusti FL 32095 5867
Card Purchase Chili$ 1174 Ec 5812 clo.com FL32258 5867
Pin Purchase Walgreens Stor 5912 Jacksonville FL 5867
Synchrony Bank Cc Pymt Feroze J Ali 601921006309227

Pin Purchase Shell Service 5542 Jacksonville FL 5867

Card Purchase Legalzoom.com 8111 888-3160151 CA91203 5867
Primerica_sh_svs ACH Deposi Ali Fe

Pin Purchase Wal-Mart #4444 5411 Jacksonville FL 5867

Card Purchase Zaxby S #15501 5814 Jacksonville FL.32218 5867

 
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALT

444 MONET AVE

PONTE VEDRA FL 32081-5018

 

ACCOUNT #
Cycle 04
Enclosures 0
Page 3 of 4

 

 

 
  

seater
ene Sue
oy SE y Reece. s Seas a we EAA

  

RSS Ses aipaeeter en eae ananeee aa
se SORE OS Bars sie

SD

 

 

05/02 Pin Purchase Gate 1202 §542 Ponte Vedra FL 5462 25.25
05/02 Pin Purchase Gate 1202 5541 Ponte Vedra FL 5462 9.47
05/03 Card Purchase Arbys #7750 Jac 5814 Jacksonville FL.32218 5867 10.15
05/03 Card Purchase Market Work 206 5814 Renton WA 98057 5867 1.06
05/03 Pin Purchase Wal-Mart Super 5411 Jacksonville FL 5867 27.34
05/03 Pin Purchase Circle K# 148 5541 Jacksonville FL 5867 7.70
05/03 Pin Purchase Goodyear 7538 ST Johns = FL 5867 175.18
05/03 Pin Purchase Bath & Body Wo 5999 Jacksonville FL 5462 13.35
05/04 Card Purchase Pel Wei Asian D 5812 Jacksonville FL 32258 5867 13.03
05/04 Card Purchase Market Work 206 5814 Renton WA 98057 5867 4.54
05/04 Card Purchase Teriyaki 1 Ha H 5812 Saint Augusti FL 32095 5462 25.22
05/04 Harland Clarke Chk Orders Feroze J Ali 80.00
05/04 ATM Withdrawal Regions CO RD 210 Bra Jacksonville FLF2970 5867 400.00
05/04 Pin Purchase Winn-Dixie # 5411 Jacksonville FL 5867 41.86
05/04 Pin Purchase Shell Service 5542 Jacksonville FL. 5867 45.00
05/07 Card Purchase Starbucks Store 5814 Jacksonville FL92256 5462 2.41
05/07 Card Purchase Chipotle 2644 5812 Jacksonville FL32258 5462 27.82
05/07 Card Purchase Mdc Transit Sir 9399 Miami FL33136 5462 5.00
05/07 Card Purchase G-Miami Food Ai 5812 Miami FL 33299 5462 11.66
05/07 Card Purchase Dunkin #350098 5814STJohns FL32259 5867 12.31
05/07 Card Purchase Boston Market 0 5814 Hollywood FL33021 5867 32.29
05/07 Pin Purchase Hollywood Mara 5542 Hollywood FL 5867 48.01
05/07 AMEX Epayment ACH Pmt Shabana Ali W8056 252.46
05/08 Card Purchase McDonald S F319 5814 Jacksonville FL32218 5867 8.02
05/08 Fpl Direct Debit Elec Pymt Feroze Ali 8531500232 Webi 124.95
05/08 Florida State CO Fscjpaymnt Feroze ali Opu368246 418.80
05/08 Pin Purchase Circle K# 148 5541 Jacksonville FL 5867 15.30
05/08 Pin Purchase Ta Jacksonvill 5542 Jacksonville FL 5867 45.00
05/09 Card Purchase B2P"iorida Kid 6300 904-421-7220 FL32301 5867 21.20
05/09 Suntrust Ln 215 Ivr Pymt Shabana Ali 00002156933315 302.75
05/10 Card Purchase Market Work 206 5814 Renton WA 98057 5867 8.82

Total Withdrawals $5,652.98

Total For This Total Calendar
Statement Period Year-to-Date
Total Overdraft Fees (may include waived fees) 0.00 0.00
Total Returned Item Fees (may include waived fees) 0.00 0.00

 

 

 

 

 

 

 

 

 

Date Check No. Amount Date Check No. Amount
04/19 639 400.00 05/07 6249 * 100.00
04/27 640 650.00 04/13 7533 * 68.55

Total Checks $1,218.55

* Break in Check Number Sequence.
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

FEROZE J ALI

SHABANA ALT

444 MONET AVE

PONTE VEDRA FL 32081-5018

 

ACCOUNT #
Cycle 04
Enclosures 0

Page 4 of4

 

 

 

 

 

Date Balance Date Balance Date Balance
04/11 3,417.80 04/23 2,519.44 05/03 661.05
04/12 3,066.47 04/24 2,396.46 05/04 8,522.75
04/13 2,886.65 04/25 2,280.53 05/07 8,030.79
04/16 2,463.31 04/26 2,268.50 05/08 7,538.72
04/17 2,136.57 04/27 1,501.36 05/09 8,384.77
04/18 2,130.16 04/30 1,180.91 05/10 8,375.95
04/19 1,623.75 05/01 936.14

04/20 2,965.94 05/02 895.83

 

 

THE REGIONS DEPOSIT AGREEMENT IS REVISED
06-01-18. CHANGES RELATE TO ARBITRATION,
CASH WITHDRAWALS VIA CHECK, COMMUNI-
CATIONS CONSENT, ELECTRONICALLY CREATED
ITEMS, TRANSACTION PROCESSING/POSTING,
CRYPTOCURRENCY, BENEFICIAL OWNERSHIP,
FUNDS AVAILABILITY, AND ELECTRONIC FUNDS
TRANSFER. FOR A COPY OF THE CHANGES,
PLEASE VISIT ANY BRANCH OR GO TO
REGIONS.COM/AGREEMENTS.

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the internet at www.regions.com. (TTY/TDD 1-800-374-5791}

 

 

For new purchase or refinance mortgage information, contact your
Mortgage Loan Originator, lan Macdonald, NMLS 546443 __, at (904)824-2138 or online at
www.regionsmortgage.com/anmacdonald.

For payment and other information about your existing mortgage loan, contact Mortgage
Servicing at 1-800-986-2462 and for Home Equity loans call 1- 800-231-7493.

Thank You For Banking With Regions!
etn ct 2017 Regions Bank Member FDIC. Ail loans subject to credit approval.
Regions Bank

County RD 210 Office

130 ST Johns Common Road
dacksonville, FL 32259

FEROZE J ALI

SHABANA ALI

444 MONET AVE

PONTE VEDRA FL 32081-5018

ACCOUNT # 0118253415

092

Cycle 04
Enclosures 0
Page 1 of 5

 

 

LIFEGREEN CHECKING
May 11, 2018 through June 11, 2018

 

 

 

 

 

 

 

 

 

 

SUMMARY
Beginning Balance $8,375.95 Minimum Balance $5,712
Deposits & Credits $3,145.11 + Average Balance $7,201
Withdrawals $5,699.81 -
Fees $2.50 -
Automatic Transfers $0.00 +
Checks $106.20 -
Ending Balance $5,712.55
a _- _ DEPOSITS & CREDITS
05/18 Amazon Gom Dede Direct Dep Ali,Feroze J 708.43
05/18 Bank of America, Bank of Am Shabana Ali 772.70
06/01 Bank of America, Bank of Am Shabana Ali 760.45
06/01 Amazon Com Dede Direct Dep Ali,Feroze J 800.00
06/08 Watson Realty 060718 Jax Feroze Ali 102.53
Total Deposits & Credits $3,145.11
a _ WITHDRAWALS .
05/11 Card Purchase Pei Wei Asian D 5812 Jacksonville FL 32258 5867 25.70
05/11 PIN Purchase Vans #114 5661 ST. Augustin FL 5867 79.84
05/14 Card Purchase Tmobile Posipai 4814 800-937-8997 WA98006 5867 229.46
05/14 Card Purchase Pizzalley S Chi 5812 Saint Augusti FL 32084 5867 58.89
05/14 PIN Purchase Bjs Wholesale 5300 Jacksonville FL 5867 233.75
05/14 PIN Purchase Wal-Mart Super 5411 Jacksonville FL 5462 50.54
05/14 PIN Purchase Wal-Mart #4444 5411 Jacksonville FL 5867 18.98
05/14 PIN Purchase Circle K# 212 5542 Jacksonville FL §462 21.75
o6/15 Card Purchase Walmart Grocery 5411 800-966-6546 AR 72716 5867 33.31

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

For new purchase or refinance mortgage information, contact your
Mortgage Loan Originator, lan MacDonald, NMLS 546443, at (004)824-2138
or online at www.regionsmortgage.com/ianmacdonald.

For payment and other information about your existing mortgage loan, contact Mortgage
Servicing at 1-800-986-2462 and for Home Equity loans call 1- 800-231-7493.

Thank You For Banking With Regions!
2018 Regions Bank Member FDIC. All loans subject to credit approval.
Regions Bank

County RD 270 Office

130 ST Johns Common Road
Jacksonville, FL 32259

 

 

 

FEROZE J ALI _.
SHABANA ALI ee
PONTE VEDRA FL 32081-5018
092
Cycle 04
Enclosures 0
Page 20f5
WITHDRAWALS (CONTINUED)
oO5/15 Recurring Card Transaction AT&T *Payment 4814 800-288-2020 TX 75202 5867 69.46
05/15 PIN Purchase Ta Jacksonvill 5542 Jacksonville FL 5867 50.01
05/16 Card Purchase Starbucks Store 5814 Jacksonville FL 32256 5462 2.63
05/16 Card Purchase Zaxby S #15501 5814 Jacksonville FL32218 5867 9.62
05/17 Planet Fit Club Fees Feroze Ali 10.70
05/17 Goodyear Online Pmt Feroze Ali 122639085548171 100.006
O5/18 Card Purchase Jax Cafe 1 5814 Jacksonville FL32256 5462 1.27
05/18 Card Purchase Papa John S #45 5814 904-641-7210 FL32095 5462 18.04
05/18 PIN Purchase 3532 Forever 2 5621 Jacksonville FL 5462 34.03
05/21 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.63
05/21 Card Purchase Buffalo Wild Wi 5812 Jacksonville FL32256 5462 25.34
05/21 Card Purchase Teriyaki 1 Ha H 5812 Saint Augusti FL. 32095 5462 23.51
05/21 PIN Purchase Walgreens Stor 5912 Jacksonville FL 5462 3.29
05/21 PIN Purchase Wm Superc Wal- 5411 Jacksonville FL 5867 24.96
05/21 PrimericaQi ACH Deposi Ali Sa 50.00
05/21 Primerica Life Ins. Prem Ali, Shabana 65.51
05/21 Geico Prem Coll Feroze J Ali 852.32
05/22 Dell Preferred Online Pmt Feroze Ali 100.00
05/22 Belk Creditcard Biktelpay 60458315 1593128482N 114.01
05/22 PIN Purchase Ta Jacksonvill 5542 Jacksonville FL 5867 50.00
05/23 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.63
05/23 Card Purchase Skechers-USA #6 5964 3109371342 CA90266 5867 48.46
05/23 Card Purchase Skechers-USA #6 5964 3109371342 CA90266 5867 63.37
05/23 $T-Johns-County Util-Prmints Vocantas *ivr 5962216 103.44
05/24 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.63
05/24 Card Purchase Kole Imports 5969 310-8340004 CA90745 5867 347.78
05/25 Card Purchase Zaxby S #15501 5814 Jacksonville FL 32218 5867 9.62
05/25 Capital One Mobile Pmt 8694053953Alif 814439800021550 200.00
05/25 ATM Withdrawal Regions CO RD 210 Bra Jacksonville FLF2970 5867 100.00
05/25 PIN Purchase Winn-Dixie # 5411 Jacksonville FL 5867 50.17
05/25 PIN Purchase Wal-Mart Super 5411 Fruit Cove FL 5867 68.19
05/29 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.63
05/29 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 4.38
05/29 Gard Purchase Chipotle 2644 5812 Jacksonville FL32258 5867 26.75
05/29 Card Purchase Circle K # 2128 5541 Jacksonville FL32256 5462 20.00
05/29 Card Purchase Bawarchi Biryan 5812 Jacksonville FL 32256 5462 14.96
05/29 Card Purchase Panera Bread #6 5812 314-984-3970 FL32250 5867 38.65
05/29 PIN Purchase Ta Jacksonvill 5542 Jacksonville FL 5867 52.00
05/29 PIN Purchase Wm Superc Wal- 5411 Jacksonville FL 5867 38.62
05/30 Card Purchase Amazon Mkiplace 5942 Amzn.Com/Bill WA 98109 5462 33.42
05/30 PIN Purchase Wm Superc Wal- 5411 Jacksonville FL 5462 29.12
06/01 Card Purchase Amazon Mktplace 5942 Amzn.Com/Bill WA 98109 5462 6.10 «
06/01 Card Purchase Amazon Mktplace 5942 Amzn.Com/Bill WA 98109 5867 32.76
06/01 Card Purchase Sq *Aa Service 1711 Jacksonville FL32258 5867 299.00
06/01 PrimericaQi ACH Deposi Ali Fe 25.00
06/04 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.41
06/04 Card Purchase Amazon Mktplace 5942 Amzn.Com/Bill WA 98109 5867 31.36
06/04 Card Purchase Amazon.Com Amzn 5942 Amzn.Com/Bill WA 98109 5867 28.63
06/04 Gard Purchase Papa John S #45 5814 904-641-7210 FL32095 5867 36.78
06/04 Card Purchase Circle K #2128 5541 Jacksonville FL32256 5462 22.99
06/04 Card Purchase Starbucks C Jax 5814 Jacksonville FL32218 5462 2.32
06/04 Card Purchase Mdc Transit Sfr 9389 Miami FL33136 5462 5.00
06/04 Card Purchase Pei Wei Asian D 5812 Jacksonville FL32258 5867 19.22
06/04 Card Purchase Uber Trip 30D 4121 Help.Uber.Com CA 94105 5462 6.45
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEROZE J ALI
SHABANA ALI mide :
ANT AVE ACCOUNT# 0118253415.
PONTE VEDRA FL 32081-5018
092
Cycle 04
Enclosures 0
Page 3 of 5
_ _ WITHDRAWALS (CONTINUED) .
06/04 ATM Withdrawal F 2ND Floor Br 4200 NW 36 ST Miami FL NHO42818 5462 103.00
06/04 AMEX Epayment ACH Pmt Shabana Ali 100.00
06/04 PIN Purchase Ck 2721287 §542 Jacksonville FL. 5867 52.01
06/05 Card Purchase Mia Air Margari 5812 Miarni FL 33122 5462 16.99
06/05 Card Purchase Guava & Java 5814 Miami FL33101 5462 9.90
06/06 PIN Purchase Lowe S #2472 5200 Jacksonville FL 5867 36.31
06/07 Gard Purchase Clarion Inn and 3687 Miami Springs FL.33166 5462 46.60
06/07 Fpl Direct Debit Elec Pymt Feroze All 8531500232 Webi 81.07
06/08 Card Purchase Arbys #7750 Jac 5814 Jacksonville FL.32218 5867 8.54
06/08 PIN Purchase Fishermans Doc 5422 Jacksonville FL 5462 31.81
06/08 PIN Purchase Wal-Mart Super 5411 Fruit Cove FL 5867 107.21
06/08 ATM Withdrawal Regions CO RD 210 Bra Jacksonville FLF2970 5867 200.00
06/08 PIN Purchase Circle K #149 5542 Jacksonville FL 5867 45.67
o6/11 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.41
o6/11 Card Purchase Arbys #7750 Jac 5814 Jacksonville FL32218 5867 41.75
06/11 Card Purchase Starbucks Store 5814 Jacksonville FL 32256 5462 2.41
06/11 Card Purchase Chipotle 1181 5814 Jacksonville FL.32223 5462 19.43
06/11 Card Purchase Krispy Kreme #1 5814 Jacksonville FL32205 5462 9.99
06/11 PIN Purchase Gate 1202 5542 Ponte Vedra FL 5462 25.35
O61 Card Purchase Bowl of Pho 5812 Jacksonville FL.32256 5462 13.72
o6/11 Card Purchase Uber Trip Vxj 4121 Help.Uber.Com CA 94105 5462 8.62
oG/i1 PIN Purchase T-Mobile #2953 4812 Jacksonville FL 5462 87.07
o6/11 Card Purchase Tmobile*Postpai 4814 800-937-8997 WA98006 5867 225.45
06/11 PIN Purchase Am Eagle Otfit 5691 Jacksonville FL 5462 21.36
06/11 Suntrust Ln 215 Ivr Pymt Shabana Ali 00002156933315 302.75
Total Withdrawals $5,699.81
- FEES
06/04 Other Bank ATM Withdrawal Fee 2.50
Total For This Total Calendar
Statement Period Year-to-Date
Total Overdraft Fees (may include waived fees) 0.00 0.00
Total Returned ltem Fees (may include waived fees) 0.00 0.00
_ CHECKS |
Date Check No. Amount Date Check No. Amount
06/07 654 4.20 05/14 9726 * 2,00
06/05 6250 * 100.00
Total Checks $106.20
* Break In Check Number Sequence.
DAILY BALANCE SUMMARY
Date Balance Date Balance Date Balance
05/11 8,270.41 05/16 7,490.01 05/21 7,760.54
05/14 7,655.04 05/17 7,373.31 05/22 7,499.53
05/15 7,502.26 05/18 8,808.10 05/23 7,281 .63

 
Regions Bank
County RD 216 Office

1380 ST Johns Common Read
Jacksonville, FL 32259

 

 

 

 

 

FEROZE J ALI
SHABANA ALI : _—
SANA ACCOUNT# 0118253415
PONTE VEDRA FL. 32081-5018
092
Cycle 04
Enclosures 0
Page 40f5
DAILY BALANCE SUMMARY (CONTINUED) |
Date Balance Date Balance Date Balance
05/24 6,931.22 06/01 7,441.30 06/07 6,733.56
05/25 6,503.24 06/04 7,028.63 06/08 6,442.86
05/29 6,305.25 06/05 6,901.74 o6/11 5,712.55
05/30 6,242.71 06/06 6,865.43

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.

 

 

You may save a considerable amount of money by
refinancing your mortgage. If you haven't checked it out,
call your PFS officer for Regions’ low rates today!
 

FEROZE J
SHABANA

REG

Regions Bank

ae erect County RD 210 Office

as i © & % 130 ST Johns Common Road
Jacksonville, FL 32259

AU
ALI

444 MONET AVE
PONTE VEDRA FL. 32081-5018

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT # 0118253415
082
Cycle 04
Enclosures 0
Page 1of5
LIFEGREEN CHECKING
June 12, 2018 through July 11, 2018
SUMMARY
Beginning Balance $5,712.55 Minimum Balance $3,104
Deposits & Credits $4,465.98 + Average Balance $4,778
Withdrawals $4,713.85 -
Fees $0.00 -
Automatic Transfers $0.00 +
Checks $1,843.89 ~-
Ending Balance $3,620.79
ee DEPOSITS & CREDITS
06/15 Deposit - Thank You 480.00
06/15 Bank of America, Bank of Am Shabana Ali 759.88
06/15 Amazon Com Dede Direct Dep Ali,Feroze J 800.00
06/29 Bank of America, Bank of Am Shabana Ali 763.00
06/29 Amazon Com Dede Direct Dep Ali,Feroze J 800.00
O7/11 Watson Realty 071018 Jax Feroze Ali 863.10
Total Deposits & Credits $4,465.98
_ WITHDRAWALS
06/12 Card Purchase Bawarchi Biryan 5812 Jacksonville FL32256 5462 27.80
o6/i2 Recurring Card Transaction AT&T *Payment 4814 800-288-2020 TX 75202 5867 69.46
06/12 Card Purchase Lowes #00807* 5200 866-483-7521 NC 28697 5867 105.82
06/14 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 244
06/14 Hk Paymt Kidcare Py Feroze Ali 21.20
06/14 PIN Purchase Racetrac0205 5542 Jacksonville FL 5867 48.01
06/14 PIN Purchase Circle K# 212 5542 Jacksonville FL 5462 24.40
06/15 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 241

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

For new purchase or refinance mortgage information, contact your
Mortgage Loan Originator, lan MacDonald, NMLS 546443, at (904)824-2138
or online at warw.regionsmorigage.com/ianmacdonald.

For payment and other information about your existing mortgage loan, contact Morigage
Servicing at 1-800-986-2462 and for Home Equity loans call 1- 800-231-7493.

Thank You For Banking With Regions!
LENDER 2018 Regions Bank Member FDIC. All loans subject to credit approval.
 

hoped

Regions Bank
a County RD 210 Office
ay i Oo Py & 130 ST Johns Common Road
Jacksonville, FL. 32259

 

 

 

FEROZE J ALI os .
SHABANA ALI 4
444 MONET AVE ACCOUNT # 0118253415
PONTE VEDRA FL. 32081-5018 092
Cycle 04
Enclosures 0
Page 20f5
WITHDRAWALS (CONTINUED)
o6/15 PIN Purchase Patel Brothers 5411 Jacksonville FL. 5867 18.49
06/15 PIN Purchase Winn-Dixie # 5411 Jacksonville FL 5867 20.83
06/18 Card Purchase Starbucks Store 5814 Jacksonville FL32256 5462 2.41
06/18 Card Purchase Olive Garden 00 5812 Jacksonville FL32256 5462 52.72
06/18 Card Purchase First Watch 186 5812 Jacksonville FL32258 5462 46.26
06/18 PIN Purchase Kohls 0787 137 5311 Jacksonville FL 5462 37.44
06/18 PIN Purchase Walgreens Stor 5912 Jacksonville FL 5462 8.91
06/18 PIN Purchase Walgreens Stor 5912 Jacksonville FL 5462 17.48
06/18 Card Purchase LA Biotique 7230 800-793-5978 ME 04106 5462 13.00
o6/18 Card Purchase Panera Bread #6 5812 Jacksonville FL02215 5867 20.53
06/18 PIN Purchase Wal-Mart #4444 5411 Jacksonville FL 5867 35.63
06/18 PIN Purchase Bath & Body Wo 5989 Jacksonville FL 5462 57.81
06/18 Card Purchase Smoothie Shack 5812 Jacksonville FL32258 5462 4.50
06/18 PIN Purchase Victoria S Sec 6621 Jacksonville FL. 5462 78.62
06/18 Card Purchase Sq*Le Crepes 5499 Jacksonville FL32256 5462 4.82
06/18 PIN Purchase Windsor #3110 5691 Jacksonville FL 5462 14,98
06/18 Planet Fit Club Fees Feroze Ali 10.70
06/18 Synchrony Bank Cc Pymt Feroze J Ali 601921006309227 83.00
06/18 Directv Direciv Feroze *Ali 7932272 209.31
06/18 PIN Purchase Wal-Mart #4444 5411 Jacksonville FL 5867 26.54
06/18 PIN Purchase Winn-Dixie # 5411 Jacksonville FL 5867 16.98
06/20 Card Purchase Chipotle 2644 5812 Jacksonville FL32258 5462 19.43
06/20 Primerica0Q1 = =ACH Deposi Ali Sa 50.00
06/20 Primerica Life Ins. Prem Ali,Shabana 65.51
06/20 Geico Prem Coll Feroze J Ali 570.06
06/21 Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867 11.21
06/21 Card Purchase Chilled Flavors 5814 Ponte Vedra FL32081 5462 7.46
06/21 PIN Purchase Ta Jacksonvill 5542 Jacksonville FL 5867 48.00
06/21 PIN Purchase Gate 1202 §542 Ponte Vedra FL. 5462 22.85
06/21 PIN Purchase Gate 1202 5541 Ponte Vedra FL 5462 6.29
06/22 Card Purchase Jax Cafe 1 5814 Jacksonville FL32256 5462 7.35
06/22 Card Purchase Arbys #7750 Jac 5814 Jacksonville FL.32218 5867 10.90
06/22 Card Purchase Teriyaki 1 Ha H 5812 Saint Augusti FL 32095 5867 33.65
06/25 Card Purchase Longhorn Steak 5812 Jacksonville FL 32256 5462 30.44
06/25 Card Purchase Sq *Preferred O 5499 Jacksonville FL32204 5462 12.99
06/25 Card Purchase Sq *Guanabana J 5814 Jacksonville FL32204 5462 7.00
06/25 Card Purchase Spices Caribbea 5814 Jacksonville FL32211 5462 32.06
06/25 Card Purchase Papa John S #45 5814 904-641-7210 FL 32095 5867 30.12
06/25 PIN Purchase Ross Stores #7 5310 Jacksonville FL 5462 41.90
06/25 PIN Purchase Abercrombie & 5691 Jacksonville FL 5462 24.82
06/25 Card Purchase Kilwins of Jack 5814 Jacksonville FL 32246 5462 10.90
06/25 PIN Purchase Trader Joe S$ # 5411 Jacksonville FL 5462 91.45
06/26 Card Purchase Zaxby S #15501 5814 Jacksonville FL 32218 5867 9.62
06/26 CapitalOne Mobile Pmt 8694053953Alif 817639800056332 160.00
06/26 PIN Purchase Sunshine #3 5542 Jacksonville FL 5867 50.02
06/27 Card Purchase Panera Bread #6 5812 Jacksonville FL32250 5867 23.19
06/27 PIN Purchase Wal-Mart #4444 5411 Jacksonville FL 5462 71A7
06/28 Card Purchase Pollo Tropical 5814 Jacksonville FL32218 5867 12.71
06/28 Card Purchase Market Work 206 5814 Renton WA 98057 5867 2.14
06/28 Card Purchase Amazon Digital 5818 Amzn.Com/Bill WA 98109 5462 8.76
06/28 Card Purchase Arbys #7750 Jac 5814 Jacksonville FL 32218 5867 10.90
06/29 PIN Purchase Gate 1202 5542 Ponte Vedra FL. 5462 20.00 sm
07/02 Card Purchase Market Work 206 5814 Renton WA 98057 5867 0.75
07/02 Gard Purchase Chipotle 2644 5812 Jacksonville FL.32258 5867 20.50
Regions Bank

County RD 210 Office

130 ST Johns Common Road
Jacksonville, FL 32259

 

 

 

 

 

 

 

 

 

 

FEROZE J ALI
SHABANA ALI
244 MONET AVE ACCOUNT # 0118253415
PONTE VEDRA FL 32081-5018
092
Cycle 04
Enclosures 0
Page 3 0f 5
WITHDRAWALS (CONTINUED) .
07/02 Card Purchase Jetbiue 279 3174 SaltLake Cty UT 11101 5462 247.40
07/02 Card Purchase Chipotle 2644 5812 Jacksonville FL32258 5462 11.03
07/02 Card Purchase Dairy Queen #44 5814 Jacksonville FL32258 5462 7.68
07/02 Card Purchase Sq *Congaree An 5499 Jacksonville FL32219 5867 15.00
07/02 Card Purchase First Watch 189 5812 Jacksonville FL 32202 5867 42.28
07/02 Card Purchase Stars Caribbean 5812 Jacksonville FL32210 5867 34.76
07/02 PIN Purchase Charming Charl 5631 Jacksonville FL 5462 19.26
07/02 PIN Purchase Wm Superc Wal- 5411 Jacksonville FL 5867 102.49
07/02 PIN Purchase Aeropostale #6 5691 Jacksonville FL 5462 33.96
07/02 Card Purchase Starbucks Store 5814 Jacksonville FL. 32256 5462 8.94
07/02 PIN Purchase 3532 Forever 2 5621 Jacksonville FL 5462 13.05
07/02 Card Purchase Sq *Kruylim Pro 5411 Jacksonville FL 32246 5462 10.55
07/02 PIN Purchase Apna Bazar 107 5411 Jacksonville FL 5462 118.31
07/02 PIN Purchase Rowe Slgall 5411 Jacksonville FL 5462 22.87
07/02 PIN Purchase Ta Jacksonvill 5542 Jacksonville FL. 5867 45.00
07/02 Primerica0i ACH DeposiAli Fe 25.00
07/02 AMEX Epayment ACH Pmi Shabana Ali 100.00
07/02 ST-Johns-County Util-Pmnits Vocantas *lw 2833304 120.10
07/03 Card Purchase Boxedb2Bsales 5999 646-669-8979 Ny 10013 5867 177.66
07/03 PIN Purchase Winn-Dixie # 5411 Jacksonville FL 5867 77.49
07/05 Card Purchase Greenberg Denta 8021 Jacksonville FL32258 5867 75.60
07/05 Card Purchase Goodyear Auto # 7538 ST Johns FL32259 5867 70.65
07/05 PIN Purchase Winn-Dixie # 5411 Jacksonville FL 5867 17.43
07/06 Fpl Direct Debit Elec Pymt Feroze Ali 8531500232 Webi 171.73
07/08 Card Purchase Moe S SW Grill 5814 Jacksonville FL.32256 5462 8.87
07/69 PIN Purchase Shell Service 5542 Ponte Vedra Bfl 5867 47.01
07/09 Card Purchase Bawarchi Biryan 5812 Jacksonville FL 32256 5867 27.80
07/09 PIN Purchase New York & Com 5621 Jacksonville FL 5462 74.85
07/09 PIN Purchase H&m0238 5651 Jacksonville FL 5462 47.07
07/09 PIN Purchase Wal-Mart #4561 5411 Jacksonville FL 5867 17.33
07/09 PIN Purchase Gate 1202 5542 Ponte Vedra FL 5462 23.70
07/09 PIN Purchase Gate 1202 5541 Ponte Vedra FL 5462 5.50
07/11 Card Purchase Dunkin Donuts M 5814 800-447-0013 MA02021 5867 25.00
07/11 Card Purchase Zaxby S #15501 5814 Jacksonville FL32218 5867 9.62
o7/11 Suntrust Ln 215 Ivr Pymt Shabana Ali 00002156933315 302.75
o7/11 PIN Purchase Walgreens Stor 5912 Jacksonville FL 5462 9.49
Total Withdrawals $4,713.85
Total For This Total Calendar
Statement Period Year-to-Date
Total Overdraft Fees (may include waived fees) 0.00 0.00
Total Returned item Fees (may include waived fees) 0.00 0.00
CHECKS
Date Check No. Amount Date Check No. Amount
06/15 200.00 06/25 656 374.46

06/25 655 650.00 06/25 657 419.43

 

 
Regions Bank
Te a4 - ven County RD 210 Office
ia ‘a G I O ® S 130 ST Johns Common Read

Jacksonville, FL 32259

 

 

 

 

 

 

 

 

 

 

 

 

 

FEROZE J ALI
SHABANA ALI ‘ Q
AONE, AVE ACCOUNT # 0118253415
PONTE VEDRA FL. 32081-5018
092
Cycle 04
Enclosures 0
Page 4o0f5
CHECKS (CONTINUED) _
Date Check No. Amount Date Check No. Amount
07/06 6251 * 100.00 06/18 9423 * 100.00
Total Checks $1,843.89
* Break In Check Number Sequence.
_ DAILY BALANCE SUMMARY
Date Balance Date Balance Date Balance
06/12 5,509.47 06/22 5,517.25 07/02 4,047.24
06/14 5,413.45 06/25 3,791.68 07/03 3,792.09
o6/15 7,211.60 06/26 3,632.04 07/05 3,628.41
o6né 6,369.96 06/27 3,537.68 07/06 3,356.68
06/20 5,664.96 06/28 3,514.07 07/09 3,104.55
06/21 5,569.15 06/29 5,046.17 o7/i1 3,620.79

 

 

EFFECTIVE 6-20-18 THERE IS NO LONGER
A FEE FOR AVAILABLE-FOR-PROCESSING-
TONIGHT MOBILE DEPOSITS ON ACTIVE
ACCOUNTS IN GOOD STANDING.
